                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MICHAEL BOOKER,

       Plaintiff,

v.                                                             Case No: 8:19-cv-2139-T-36SPF

EQUIFAX INFORMATION SERVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC. and WELLS FARGO
BANK, N.A.,

      Defendants.
___________________________________/

                                           ORDER

       This matter comes before the Court upon Defendant Wells Fargo’s Partial Motion to

Dismiss Amended Complaint (Doc. 50), and Plaintiff’s Notice of Non-Objection to Defendant

Wells Fargo Bank, N.A.’s, Partial Motion to Dismiss Amended Complaint (Doc. 54). In the

motion, Defendant Wells Fargo contends that Count V of the Amended Complaint (Doc. 43 ¶¶ 67-

70), which alleges violations of the Florida Consumer Collection Practices Act, section 559.72 of

the Florida Statutes (“FCCPA”), should be dismissed and that the time for answering the only

other count of the Amended Complaint directed to Defendant Wells Fargo Bank, N.A. (“Wells

Fargo”), Count VI, should be tolled or extended pending ruling on the Motion to Dismiss. Doc.

50. Plaintiff filed a response stating he does not object to the Motion to Dismiss and withdraws

Count V of the Amended Complaint. Doc. 54. The Court, having considered the motion and being

fully advised in the premises, will grant Defendant’s Motion to Dismiss (Doc. 50) and dismiss

Count V of the Amended Complaint (Doc. 43 ¶¶ 67-70).

       The Court will also grant Wells Fargo’s request to extend the time for it to answer Count

VI of the Amended Complaint. Jacques v. First Liberty Ins. Corp., No. 8:16-cv-1240-T-23TBM,
2016 WL 3221082, at *1 (M.D. Fla. June 9, 2016) (“The majority of courts considering th[e]

question have concluded that a party need not file an answer while a partial motion to dismiss is

pending.”). Wells Fargo shall respond to Count VI of Plaintiff’s Amended Complaint within

fourteen (14) days of the date of this Order. Accordingly, it is

       ORDERED:

       1.      Defendant Wells Fargo’s Partial Motion to Dismiss Amended Complaint (Doc. 50)

is GRANTED. Count V of the Amended Complaint (Doc. 43 ¶¶ 67-70) is DISMISSED.

Defendant Wells Fargo Bank, N.A. shall respond to Count VI of Plaintiff’s Amended Complaint

within FOURTEEN (14) DAYS of the date of this Order.

       DONE AND ORDERED in Tampa, Florida on December 23, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 2
